Matter of Derick B. v Catherine L. (2017 NY Slip Op 08194)





Matter of Derick B. v Catherine L.


2017 NY Slip Op 08194


Decided on November 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2017

5011 5010

[*1]In re Derick B., Petitioner-Respondent,
vCatherine L., Respondent-Appellant.
In re Catherine L., Petitioner-Appellant,
vDerick B., Respondent-Respondent.


Tennille M. Tatum-Evans, New York, for appellant.
Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for respondent.
Law office of Randall S. Carmel, Jericho (Randall S. Carmel of counsel), attorney for the child.

Appeal from order, Family Court, Bronx County (Karen Lupuloff, J.), entered on or about September 10, 2014, upon the appellant mother's default, which imposed a two-year final order of protection on behalf of the father Derick B. and the subject child, unanimously dismissed, without costs. Order, same court (Tracey Bing, J.), entered on or about June 29, 2016, which dismissed the mother's petition for modification of a custody order, unanimously affirmed, without costs.
The mother's appeal from the September 10, 2014 order of protection is dismissed, as no appeal lies from an order issued upon default (see Matter of Pedro A. v Susan M., 95 AD3d 458 [1st Dept 2012]).
The mother failed to show a change in circumstances to warrant modification of the custody order (see Matter of Adragna v Fuori, 129 AD3d 950 [2d Dept 2015]); Matter of Lowe v Bonelli, 129 AD3d 1135, 1137 [3d Dept 2015]). The mother's argument that the custodial father failed to foster a bond between her and the child is unavailing. Under the circumstances here, the father was under no obligation to take affirmative steps to have the child interact with the mother, as during the relevant time period, the stay-away order of protection prohibited her from having any contact with the child unless ordered by the court.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2017
CLERK